
	

113 HR 600 IH: Great Lakes Nutrient Removal Assistance Act
U.S. House of Representatives
2013-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 600
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2013
			Mr. Higgins (for
			 himself, Mr. Levin,
			 Mr. Conyers,
			 Ms. Slaughter,
			 Mr. Dingell,
			 Ms. Moore, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide assistance for nutrient removal technologies to States in the Great
		  Lakes System.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Nutrient Removal
			 Assistance Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)ineffective
			 wastewater treatment is one of the most common sources of water
			 pollution;
				(2)nutrient
			 pollution, particularly phosphorus loading, continues to be one of the most
			 significant water quality issues facing the Great Lakes System;
				(3)limiting phosphorus loads is key to
			 controlling excessive algal growth, and a coordinated Great Lakes System-wide
			 strategy to change how nutrients are discharged is urgent; and
				(4)nutrient removal
			 technology is one of the most reliable, cost effective, and direct methods for
			 reducing the flow of phosphorus and other harmful nutrients from point sources
			 in the Great Lakes System.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to authorize the
			 Administrator of the Environmental Protection Agency to provide financial
			 assistance to Great Lakes States and municipalities for use in upgrading
			 publically owned wastewater treatment plants in the Great Lakes System with
			 nutrient removal technologies; and
				(2)to further the
			 goal of restoring the water of the Great Lakes System to conditions that are
			 protective of human health and aquatic life.
				3.Sewage control
			 technology grant programThe
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by
			 adding at the end the following:
			
				VIIMISCELLANEOUS
					701.Sewage control
				technology grant program
						(a)Grant
				program
							(1)EstablishmentNot
				later than 1 year after the date of enactment of this section, the
				Administrator shall establish a program within the Environmental Protection
				Agency to provide grants to Great Lakes States, and municipalities thereof, to
				upgrade eligible facilities with nutrient removal technologies.
							(2)PriorityIn
				providing a grant under paragraph (1), the Administrator shall—
								(A)consult with the Program Office; and
								(B)give priority to
				eligible facilities at which nutrient removal technology upgrades would—
									(i)produce the
				greatest nutrient load reductions at points of discharge;
									(ii)result in the greatest environmental
				benefits to the Great Lakes System; and
									(iii)help meet the objectives related to
				nutrients outlined in Annex 4 of the 2012 Great Lakes Water Quality
				Agreement.
									(3)Application
								(A)In
				generalOn receipt of an
				application from a State or municipality for a grant under this section, if the
				Administrator approves the request, the Administrator shall transfer to the
				State or municipality the amount of assistance determined necessary by the
				Administrator, in consultation with the Program Office, to carry out the
				facility upgrades that are the subject of the application.
								(B)FormAn
				application submitted by a State or municipality under subparagraph (A) shall
				be in such form and shall include such information as the Administrator may
				prescribe.
								(4)Use of
				fundsA State or municipality that receives a grant under this
				section shall use the grant to upgrade eligible facilities with nutrient
				removal technologies that are designed to reduce total nutrients in discharged
				wastewater.
							(5)Cost
				sharing
								(A)Federal
				shareThe Federal share of the cost of upgrading any eligible
				facility as described in paragraph (1) using funds provided under this section
				shall not exceed 55 percent.
								(B)Non-Federal
				shareThe non-Federal share
				of the costs of upgrading any eligible facility as described in paragraph (1)
				using funds provided under this section may be provided in the form of funds
				made available to a State or municipality under—
									(i)any provision of this Act other than this
				section (including funds made available from a State water pollution control
				revolving fund established under title VI); or
									(ii)any other Federal
				or State law.
									(b)DefinitionsIn
				this section:
							(1)2012 Great Lakes
				Water Quality AgreementThe
				term 2012 Great Lakes Water Quality Agreement means the Great
				Lakes Water Quality Protocol of 2012, signed at Washington on September 7, 2012
				(further amending the Agreement between the United States of America and Canada
				on Great Lakes Water Quality, 1978, signed at Ottawa on November 22, 1978).
							(2)Eligible
				facilityThe term eligible facility means a
				municipal wastewater treatment plant that—
								(A)as of the date of
				enactment of this section, has a permitted design capacity to treat an annual
				average of at least 500,000 gallons of wastewater per day; and
								(B)is located within
				the Great Lakes System in any of the Great Lakes States.
								(3)Great Lakes
				States; Great Lakes SystemThe terms Great Lakes
				States and Great Lakes System have the meanings given those
				terms in section 118.
							(4)Program
				OfficeThe term Program
				Office means the Great Lakes National Program Office established by
				section 118(b).
							(c)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section $100,000,000 for each of fiscal years 2013 through 2017. Such sums
				shall remain available until expended.
							(2)Administrative
				costsThe Administrator may use not to exceed 4 percent of any
				amount made available under paragraph (1) to pay administrative costs incurred
				in carrying out this
				section.
							.
		
